 



Exhibit 10.8

(PREFORMED LINE PRODUCTS LOGO) [l12624al1262400.jpg]

April 14, 2004

Mr. Jon Barnes

10201 Hobby Horse Lane
Concord, OH 44060

          Re: Retirement Agreement

Dear Jon:

      This will confirm the agreement and arrangements relative to your
retirement which you requested be effective January 1, 2005.



  1.  Term — This agreement will run for a period of five years from the date of
your retirement or until your death, whichever is earlier.     2. 
Compensation — Preformed will make a supplemental retirement payment to you
amounting to $35,000 per year for the term of the agreement, ending December 31,
2009, or until your death if earlier. The payments will be treated as ordinary
income with required deductions and will be made each month by direct deposit to
the bank account that you designate.     3.  Insurance — Preformed’s medical
insurance, if continued by the Company, will be available to you should you
elect our coverage during the five-year period of this agreement. You will be
responsible for the normal employee contribution, as its may change from time to
time. Such election must be made by December 31, 2004. Life insurance in the
amount of $10,000 will also be provided to you, without charge, for the term of
this agreement.     4.  Noncompetition/Confidential — During the five-year
period of this agreement, you will not compete with Preformed in any way, nor
will you consult with or give assistance to any competitor of Preformed. It is
expressly understood and agreed that while you have been in the employ of
Preformed, you have had disclosed to you certain confidential information
regarding its customers, products, sales and other business affairs. You agree
that you will keep such information and any data relating to it in strict
confidence and will not improperly impart or disclose



--------------------------------------------------------------------------------



 



Mr. Jon Barnes
April 14, 2004
Page 2



    the same to any other person, firm, or corporation whether or not you are an
employee, employer, agent, representative, owner or principal thereof during the
term of this agreement.   5.   Approval — This agreement and your retirement,
effective January 1, 2005, were approved by the Board of Directors at its
meeting on February 18, 2004.

If the foregoing is in accordance with your understanding, please so indicate by
signing and returning this letter. Upon receipt, we will provide a copy of this
signed document for your records.

            Sincerely yours,
      (-s- Robert G. Ruhlman) [l12624al1262401.jpg]       Robert G. Ruhlman     
President and CEO     

    (-s- Jon Barnes) [l12624al1262404.jpg]
Jon Barnes
  04.16.04
Date
 

